Exhibit 99.1 MAM Software Reports Fiscal Fourth Quarter and Full Year Results MAM ends the fiscal year with strong results and recurring revenues grows to 83% BLUE BELL, Pennsylvania, September 28, 2017 /PRNewswire/ MAM Software Group, Inc. (NASDAQ Capital Market: MAMS) (the "Company" or "MAM"), a leading global provider of on-premise and cloud-based business management solutions for the auto parts, tire and vertical distribution industries, announced the following financial results in accordance with U.S. generally accepted accounting principles (“GAAP”) for its fourth fiscal quarter and year ended June 30, 2017, through the filing on September 28, 2017 of its Annual Report on Form 10-K with the Securities and Exchange Commission: (In thousands, except per share data) For the Three Months Ended June 30, For the Years Ended June 30, 2017 2016 2017 2016 Net revenues $ 8,279 $ 8,400 $ 31,596 $ 32,212 Gross profit $ 4,465 $ 4,764 $ 17,403 $ 17,614 Operating income $ 1,582 $ 1,163 $ 4,217 $ 3,800 Income before income taxes $ 1,469 $ 1,045 $ 3,658 $ 3,741 Net income $ 2,436 $ 1,388 $ 4,578 $ 3,552 Earnings per share attributed to common stockholders – basic $ 0.21 $ 0.12 $ 0.39 $ 0.29 Earnings per share attributed to common stockholders – diluted $ 0.21 $ 0.12 $ 0.39 $ 0.28 Weighted average shares outstanding – basic 11,739 11,769 11,732 12,314 Weighted average shares outstanding – diluted 11,802 11,929 11,786 12,490 Michael Jamieson, MAM Software Group President and Chief Executive Officer commented, “Fiscal 2017 was extremely productive in terms of product development, pipeline growth and overall business momentum. We successfully implemented several large new customers and closed multiple perpetual licenses transactions in the fourth quarter to help deliver strong quarterly results that included revenue growth of 6.6% on a constant currency basis and fiscal 2017 full-year Adjusted EBITDA* of $5.1 million, well ahead of our guidance of $4.1 million to $4.6 million.” “We are particularly pleased with the work our team has completed to bring our large, complex development projects to their current state, including the scheduled go-live of our first VAST Online customer in October 2017,” continued Jamieson. “As a result, the interest in our VAST Online cloud solution and our engagement in active discussions with potential customers has increased. The investments we are making in products are laying a solid foundation for growth that is beginning to produce tangible results.” Fourth Quarter Highlights: ● Net revenues of $8.3 million were down 1.4% compared to $8.4 million for the same period last year. On a constant currency basis, revenues were up 6.6% over the same period last year. ● Recurring revenues were 82.9% of total revenues compared to 79.3% of total revenues for the same period last year. On a constant currency basis, recurring revenue increased $781,000, or 11.7%, as compared to the fourth quarter last year. ● Total Software as a Service (SaaS) revenues increased 15.4% year-over-year and 8.3% sequentially. On a constant currency basis, SaaS revenues were up 25.9% year-over-year. ● Operating income was $1.6 million, or 19.1% of revenues, versus $1.2 million, or 13.9% of revenues, for the same period last year. Changes in foreign currency exchange rates negatively impacted operating income by $197,000, as compared to the same period last year. ● Adjusted EBITDA* was $1.8 million, or 22.2% of revenues, versus $1.5 million, or 17.3% of revenues, for the same period last year. Changes in foreign currency exchange rates negatively impacted Adjusted EBITDA* by $206,000, as compared to the same period last year. ● Net income was $2.4 million as compared to $1.4 million in the same period last year. Changes in foreign currency exchange rates negatively impacted net income by $156,000, or $0.01 per basic and diluted share, as compared to the same period last year. Fourth Quarter Financial Results: Net revenues were $8.3 million for the quarter ended June 30, 2017, versus $8.4 million for the same period last year, a decrease of $121,000 or 1.4%. ● On a constant currency basis, revenue was up 6.6% over the same period last year. ● Recurring revenue for the quarter was $6.9 million, or 82.9% of total revenue, an increase of $199,000 or 3.0%, over $6.7 million, or 79.3% of total revenue, for the fourth quarter last year. Sequentially, recurring revenue increased $384,000, or 5.9%, compared to $6.5 million in the fiscal third quarter of 2017. On a constant currency basis, recurring revenue increased $781,000, or 11.7%, as compared to the fourth quarter last year, and increased by $259,000, or 3.6%, sequentially. ● Total Software as a Service (SaaS) revenue for the quarter was $2.4 million, an increase of $320,000, or 15.4%, year-over-year, and an increase of $184,000, or 8.3%, sequentially when compared to the third quarter of fiscal 2017. On a constant currency basis, SaaS revenue increased $540,000, or 25.9%, as compared to the fourth quarter last year, and increased by $141,000, or 5.7%, sequentially. The increase in the SaaS revenue was primarily attributable to a 11.0% increase in Autowork Online (SaaS) revenue for the quarter to $1.5 million, and a 23.2% increase in Autopart Online (SaaS) revenue for the quarter to $925,000. ● Total Data as a Service (DaaS) revenue for the quarter was $2.2 million, a decrease of $209,000, or 8.6%, year over year, and an increase of $10,000, or 0.5%, sequentially when compared to the fiscal third quarter of 2017. On a constant currency basis, DaaS revenue slightly decreased $12,000, or 0.5%, as compared to the same period last year, and decreased $43,000, or 1.8% sequentially, due to the timing of holidays. Gross profit for the quarter was $4.5 million, or 53.9% of total revenue, a decrease of $299,000 compared to $4.8 million, or 56.7% of total revenue, for the same period last year. Operating expenses for the quarter decreased by $716,000 to $2.9 million, a decrease of 19.9% as compared to the $3.6 million for the same period last year. The decrease was primarily the result of the impact from foreign currency movements, adjustments to annual incentive compensation plans, the timing of commissions, and lower bad debt expense, partially offset by increased R&D expenses primarily to support new client growth. Operating income for the quarter increased by $418,000 or 35.9%, to $1.6 million, as compared to $1.2 million for the same period last year. Other expense for the quarter was $112,000 and compares to $118,000 for the same period last year. Net income for the quarter increased by $1.0 million, or 75.6%, to $2.4 million, or $0.21 per basic and diluted share, compared to net income of $1.4 million, or $0.12 per basic and diluted share, for the same period last year. Net income for the fourth quarter of fiscal year 2017 included a tax benefit of $968,000 primarily related to a partial release of the valuation allowance and the impact of adopting a new accounting pronouncement. Fiscal 2017 Full Year Highlights ● Net revenues were $31.6 million, a decrease of 1.9% compared to $32.2 million in the same period last year. On a constant currency basis, revenues would have been $35.0 million. ● Recurring revenues increased 1.7% to $26.0 million compared to $25.6 million in the same period last year. Recurring revenues were 82.4% of total revenues compared to 79.5% in the same period last year. ● Total Software as a Service (SaaS) revenue increased 22.5% to $8.7 million compared to $7.1 million in the same period last year. ● Operating income was $4.2 million, or 13.3% of revenues, versus $3.8 million, or 11.8% of revenues, for the same period last year. Changes in foreign currency exchange rates negatively impacted operating income by $853,000, as compared to the same period last year. ● Adjusted EBITDA* was $5.1 million, or 16.2% of revenues, versus $5.0 million, or 15.7% of revenues, for the same period last year. Changes in foreign currency exchange rates negatively impacted Adjusted EBITDA* by $903,000, as compared to the same period last year. ● Net income was $4.6 million as compared to $3.6 million in the same period last year. Changes in foreign currency exchange rates negatively impacted net income by $814,000, or $0.07 per basic and diluted share, as compared to the same period last year. Fiscal 2017 Full Year Financial Results: Net revenues were $31.6 million for the 12 months ended June 30, 2017 versus $32.2 million for the same period last year, a decrease of $616,000 or 1.9%. ● On a constant currency basis, revenues were up 8.8% over the same period last year. ● Recurring revenues for the 12 months were $26.0 million, or 82.4% of total revenues, an increase of $444,000 or 1.7%, over $25.6 million, or 79.5% of total revenues for the same period last year. On a constant currency basis, recurring revenue increased $781,000, or 11.7%, as compared to the same period last year. ● Total Software as a Service (SaaS) revenues for the 12 months were $8.7 million, an increase of $1.6 million, or 22.5%, year-over-year. On a constant currency basis, SaaS revenue increased $2.7 million, or 38.2%, as compared to the same period last year. The increase in the SaaS revenues was primarily attributable to a 19.8% increase in Autowork Online (SaaS) revenues for the 12 months to $5.3 million, and a 27.2% increase in Autopart Online (SaaS) revenues for the 12 months to $3.4 million. ● Total Data as a Service (DaaS) revenues for the 12 months were $8.8 million, a decrease of $953,000, or 9.8%, year over year. On a constant currency basis, DaaS revenue increased $107,000, or 1.1%, as compared to the same period last year. Gross profit for the twelve months ended June 30, 2017 was $17.4 million, or 55.1% of total revenue, a decrease of $211,000 compared to $17.6 million, or 54.7% of total revenue, for the same period last year. Changes in foreign currency exchange rates negatively impacted gross profit by $1.9 million, as compared to the same period last year. At constant currency, the increase in gross profit margins was primarily the result of higher margin nonrecurring revenues primarily related to Autopart software license deals, and increased ALLDATA user counts, pricing, and customization, partially offset by increases in professional services headcount and infrastructure to support growth. Operating expenses for the twelve months ended June 30, 2017 decreased by $628,000 to $13.2 million, a decrease of 4.5% as compared to the $13.8 million for the same period last year. The decrease was primarily the result of favorable foreign exchange rates, partially offset by increased R&D expenses primarily to support new client growth and increases to the annual incentive plans. Operating income for the twelve months ended June 30, 2017 increased by $417,000, or 11.0%, to $4.2 million as compared to $3.8 million for the same period last year. Other expense for the twelve months ended June 30, 2017 of $559,000 was the result of net interest expense on outstanding debt and compares to $59,000 for the same period last year. Other expense for the twelve months ended June 30, 2016 included a $217,000 gain from the settlement of liabilities with certain vendors. Net income for the twelve months ended June 30, 2017 increased by $1.0 million, or 28.9%, to $4.6 million, or $0.39 per basic and diluted share, compared to net income of $3.6 million, or $0.29 per basic and $0.28 per diluted share, for the same period last year. Changes in foreign currency exchange rates negatively impacted net income by $814,000, or $0.07 per basic and diluted share, as compared to the same period last year. Net income for fiscal year 2017 includes a tax benefit of $920,000 primarily related to a partial release of the valuation allowance and the impact of adopting a new accounting pronouncement. Balance Sheet and Other Financial Highlights ● The Company ended the fiscal year with $1.3 million in cash after capital expenditures and capitalized software development costs of $2.8 million. ● As of June 30, 2017, the Company had $8.1 million of debt outstanding under its $12 million credit facility. ● Stockholders' equity increased from $5.0 million at June 30, 2016, or 92.8%, to $9.7 million at June 30, 2017. ● As of June 30, 2017, there were 12.3 million shares of common stock outstanding. Business Outlook The Company's expectations for fiscal year 2018 Adjusted EBITDA* is in the range of $5.5 million to $6.0 million, on a constant currency basis. Conference Call Information The Company has scheduled a conference call for Friday, September 29, 2017, at 9 a.m. ET to review the results. Investors and interested parties can access the conference call by dialing: ● Toll-Free: 888-802-2239 ● Toll/International: 719-325-2428 ● UK Toll-Free: 0 A replay will be available until October 13, 2017 by calling 1-844-512-2921 (United States) or 1-412-317-6671 (toll/UK/international). Please use pin number 1226077 for the replay. A live webcast as well as a replay of the call will be accessible at the investor relations section of the Company's website, www.mamsoftware.com. The replay will be active for 60 days following the conference call. About MAM Software Group, Inc. MAM Software is a leading global provider of cloud-based business and on-premise management solutions for the auto parts, tire and vertical distribution industries. The company provides a portfolio of innovative software (SaaS and packaged), data (DaaS), and integration (iPaaS) services that enable businesses to intelligently manage core business processes, control costs and generate new profit opportunities. MAM's integrated platforms provide a wealth of rich functionality including: point-of-sale, inventory, purchasing, reporting, data and e-commerce. Wholesale, retail and installer business across North America, the U.K. and Ireland rely on MAM solutions, backed by dedicated teams of experienced service and support professionals. For further information, please visit http://www.mamsoftware.com. *Adjusted EBITDA is defined as earnings before interest, taxes, depreciation and amortization adjusted to exclude non-cash equity compensation, and other special non-recurring charges. A reconciliation of adjusted EBITDA to net income (loss) can be found at the end of the following tables. Adjusted EBITDA is commonly used by management and investors as an indicator of operating performance and liquidity. Adjusted EBITDA is not considered a measure of financial performance under GAAP and it should not be considered as an alternative to net income (loss), or other financial statement data presented in accordance with GAAP in our consolidated financial statements. Safe Harbor Statement This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Readers are cautioned not to place undue reliance on these forward-looking statements. Actual results may differ materially from those indicated by these forward-looking statements as a result of risks and uncertainties impacting the Company's business including, increased competition; the ability of the Company to expand its operations through either acquisitions or internal growth, to attract and retain qualified professionals, and to expand commercial relationships; technological obsolescence; general economic conditions; and other risks detailed from time to time in the Company's filings with the Securities and Exchange Commission. Contact: MAM Software Brian H. Callahan Chief Financial Officer 610-336-9045 ext. 240 Hayden IR James Carbonara Regional Vice President james@haydenir.com 646-755-7412 MAM SOFTWARE GROUP, INC. Condensed Consolidated Balance Sheets (In thousands, except share and per share data) June 30, June 30, 2017 2016 ASSETS Current Assets Cash and cash equivalents $ 1,260 $ 491 Accounts receivable, net of allowance of $332 and $359, respectively 4,644 4,627 Inventories 384 221 Prepaid expenses and other current assets 1,433 1,495 Income tax receivable 168 535 Total Current Assets 7,889 7,369 Property and Equipment, Net 511 581 Other Assets Goodwill 8,191 8,363 Intangible assets, net 639 739 Software development costs, net 7,634 5,234 Deferred income taxes 1,679 - Other long-term assets 109 68 TOTAL ASSETS $ 26,652 $ 22,354 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ 1,334 $ 1,618 Accrued expenses and other liabilities 2,165 1,811 Payroll and other taxes 815 1,188 Current portion of long-term debt 1,734 1,879 Current portion of deferred revenue 1,477 939 Sales tax payable 761 750 Income tax payable 506 1 Total Current Liabilities 8,792 8,186 Long-Term Liabilities Deferred revenue, net of current portion 534 273 Deferred income taxes 682 535 Long-term debt, net of current portion 6,386 7,808 Other long-term liabilities 583 533 Total Liabilities 16,977 17,335 Commitments and Contingencies Stockholders' Equity Preferred stock: Par value $0.0001 per share; 2,000 shares authorized, none issued and outstanding - - Common stock: Par value $0.0001 per share; 18,000 shares authorized, 12,313 shares issued and 12,308 shares outstanding at June 30, 2017, and 13,199 shares issued and 12,410 shares outstanding at June 30, 2016 1 1 Additional paid-in capital 14,180 16,162 Accumulated other comprehensive loss (3,283 ) (2,985 ) Accumulated deficit (1,207 ) (5,785 ) Treasury stock at cost, 5 shares at June 30, 2017 and 790 shares at June 30, 2016 (16 ) (2,374 ) Total Stockholders' Equity 9,675 5,019 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 26,652 $ 22,354 MAM SOFTWARE GROUP, INC. Condensed Consolidated Statements of Comprehensive Income (Unaudited) (In thousands, except per share data) For the Three Months Ended For the Years Ended June 30, June 30, 2017 2016 2017 2016 Net revenues $ 8,279 $ 8,400 $ 31,596 $ 32,212 Cost of revenues 3,814 3,636 14,193 14,598 Gross Profit 4,465 4,764 17,403 17,614 Operating Expenses Research and development 937 959 3,791 3,777 Sales and marketing 799 992 3,659 4,009 General and administrative 1,089 1,587 5,505 5,658 Depreciation and amortization 58 63 231 370 Total Operating Expenses 2,883 3,601 13,186 13,814 Operating Income 1,582 1,163 4,217 3,800 Other Income (Expense) Interest expense, net (112 ) (118 ) (559 ) (276 ) Gain on settlement of liabilities - - - 217 Total other income (expense), net (112 ) (118 ) (559 ) (59 ) Income before provision (benefit) for income taxes 1,469 1,045 3,658 3,741 Income tax expense (benefit) (968 ) (343 ) (920 ) 189 Net Income $ 2,436 $ 1,388 $ 4,578 $ 3,552 Earnings per share attributed to common stockholders – basic $ 0.21 $ 0.12 $ 0.39 $ 0.29 Earnings per share attributed to common stockholders - diluted $ 0.21 $ 0.12 $ 0.39 $ 0.28 Weighted average common shares outstanding – basic 11,739 11,769 11,732 12,314 Weighted average common shares outstanding – diluted 11,802 11,929 11,786 12,490 Net Income $ 2,436 $ 1,388 $ 4,578 $ 3,552 Foreign currency translation income (loss) 333 (676 ) (298 ) (1,744 ) Total Comprehensive Income $ 2,769 $ 712 $ 4,280 $ 1,808 MAM SOFTWARE GROUP, INC. Consolidated Statements of Cash Flows (In thousands) For the Years Ended June 30, 2017 2016 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 4,578 $ 3,552 Adjustments to reconcile net income to net cash provided by operating activities: Bad debt expense 283 257 Depreciation and amortization 537 648 Amortization of debt discount and debt issuance costs 139 32 Deferred income taxes (1,523 ) 359 Stock-based compensation expense 375 383 Changes in assets and liabilities: Accounts receivable (386 ) (881 ) Inventories (169 ) (70 ) Prepaid expenses and other assets (6 ) 42 Income tax receivable 352 (535 ) Accounts payable (264 ) (215 ) Accrued expenses and other liabilities 514 (988 ) Income tax payable 593 - Payroll and other taxes (314 ) 183 Deferred revenue 816 478 NET CASH PROVIDED BY OPERATING ACTIVITIES 5,525 3,245 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (96 ) (207 ) Capitalized software development costs (2,729 ) (2,759 ) Business acquisition, net of cash acquired - (453 ) NET CASH USED IN INVESTING ACTIVITIES (2,825 ) (3,419 ) CASH FLOWS FROM FINANCING ACTIVITIES: Repurchase of common stock for treasury - (161 ) Repurchase of common stock - (15,000 ) Common stock surrendered to pay for tax withholding (150 ) - Payment for acquisition of debt (144 ) (123 ) Payment of fees for repurchase of common stock - (118 ) Proceeds from long-term debt 9,519 10,729 Repayment of long-term debt (11,081 ) (950 ) Proceeds from exercise of stock options 16 - NET CASH USED IN FINANCING ACTIVITIES (1,840 ) (5,623 ) Effect of exchange rate changes (91 ) (505 ) Net change in cash and cash equivalents 769 (6,302 ) Cash and cash equivalents at beginning of year 491 6,793 Cash and cash equivalents at end of year $ 1,260 $ 491 MAM SOFTWARE GROUP, INC. Calculation of Adjusted Earnings before Interest, Taxes, Depreciation, and Amortization (Non-GAAP) (Unaudited) (In thousands) For the Three Months Ended June 30, For the Years Ended June 30, 2017 2016 2017 2016 Net income (GAAP) $ 2,436 $ 1,388 $ 4,578 $ 3,552 Interest expense, net 112 118 559 276 Income tax expense (benefit) (968 ) (343 ) (920 ) 189 Depreciation and amortization 163 134 537 648 Non-cash stock-based compensation 97 158 375 383 Adjusted EBITDA (Non-GAAP) $ 1,840 $ 1,455 $ 5,129 $ 5,048
